Citation Nr: 0933551	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-34 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1941 until 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's bilateral hearing loss is related to his active 
military service.  

2.  The medical evidence of record does not show that the 
Veteran's tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that a service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  The letter also provided notice in 
regards to Dingess requirements.  The RO provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.  

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise him of his right to support his claim 
by submitting alternate sources of evidence, including 
service medical personnel statements, or lay evidence, such 
as "buddy" affidavits or statements.  Dixon v. Derwinski, 3 
Vet.App. 261, 263 (1992).  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  VA advised the Veteran of the opportunity to support 
his claim with alternate forms of evidence, in the June 2006 
notice letter.  
 
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO attempted to obtain outstanding medical records.  The 
Veteran submitted private medical records.  In addition, he 
was afforded a VA medical examination in December 2006, which 
provided specific medical opinions pertinent to the issue 
issues on appeal.  The Veteran has also submitted private 
audiograms in support of his claim.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (Holding that where audiogram in support 
of claim was submitted by claimant but without interpretation 
as to relevant regulatory provisions, Board must obtain such 
medical interpretation).  However, as a more recent hearing 
loss study was performed during the December 2006 VA 
examination remanding the private audiograms is unnecessary 
as a more recent, accurate study of his hearing loss is of 
record.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


[Continued on the next page]  
Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 
 


[Continued on the next page]  
Hearing Loss and Tinnitus 

The Veteran has essentially claimed that he has had 
difficulty with his hearing and tinnitus for years.  He 
contends, as indicated in his August 2009 Informal Hearing 
Presentation, that he was exposed to traumatic noise while in 
service.  

Private medical records indicate that the Veteran first 
complained of bilateral hearing loss and tinnitus several 
decades following his discharge from service.  A March 1990 
medical record, by Dr. S.T.N., noted that he had examined the 
Veteran in February 1990, for intermittent hearing loss, more 
pronounced during the past few months.  The Veteran reported 
that he felt it started with plane flights and swimming in 
January.  An ear nose throat (ENT) examination was within 
normal limits and an audiogram revealed bilateral 
sensorineural hearing loss, with relatively poor speech 
discrimination on the left side.  

A March 1990 private medical record, by Dr. K.N.P. similarly 
noted that the Veteran complained of hearing loss, involving 
volume and discrimination for some time, which had worsened 
over the past several months.  He also complained of tinnitus 
on the right side.  The private audiograms generally indicate 
hearing loss from the 1990s.  No medical opinions as to the 
etiology of his hearing loss were provided.

The VA audio consult was provided in June 2005.  The Veteran 
reported difficulty understanding in a social situation, such 
as in a crowd or at a restaurant; he also preferred a higher 
television volume than his wife preferred.  His complaints 
were long-standing and without associated dizziness or 
tinnitus.  

During the consult, the Veteran reported only having military 
noise exposure during basic training and denied occupational 
and recreational noise exposure.  He further noted a positive 
family incidence of hearing loss.  The examiner found the 
audiometric hearing loss configuration was evidence for a 
bilateral sensorineural hearing loss, sloping from within 
normal limits in the low frequencies, moderately severe in 
the mid frequencies, and profound in the highest frequencies 
tested.  Some asymmetry was noted in the middle frequencies 
with greater right ear involvement.  The results were 
consistent with cochlear involvement.  The examiner noted 
that military noise exposure was likely a contributing 
factor, but that the Veteran denied it.  Exacerbating factors 
included aging, significant medical problems, and significant 
family history of hearing loss.  

A VA examination was provided in December 2006 and included a 
review of the claims file.  He reported difficulty hearing in 
restaurants.  The examiner noted that the Veteran's military 
noise exposure was less than once a day while going through a 
modified basic training for a few weeks.  His in-service jobs 
were primarily administrative in nature.  The Veteran has 
worked as an office work administrator and denied 
recreational noise exposure.  He reported no family history 
relating to hearing loss/noise difficulty.  He also denied a 
history of tinnitus.  

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
50
85
90
105
		82.5
LEFT
35
60
90
95
70

The examiner found the Veteran to have achieved a score of 94 
for word recognition for the right ear.  The examiner 
recommended that only puretone results be utilized to 
evaluate the Veteran's left ear hearing loss, as word 
recognition scores could not be reliably obtained, due to 
inability to present speech at both an adequate and safe 
level.  The combined use of puretone average and speech 
discrimination was thus inappropriate.  The examiner found 
right ear mild sloping to profound sensorineural hearing loss 
and left ear mild sloping to profound mixed hearing loss.  

The December 2006 VA examiner found the Veteran to have 
stable hearing thresholds since 2005.  The Veteran denied 
significant noise exposure at that time.  The examiner found 
the Veteran's hearing loss and tinnitus to be less likely as 
not caused by or a result of military noise exposure.  The 
examiner further noted that the Veteran denied tinnitus.  
Additionally the Veteran's in-service noise exposure had been 
limited to basic training exercise requiring him to crawl 
under the trajectories of firing weapons.  There were no 
medical records from that time.  However, the examiner noted 
that the hearing loss had a configuration which suggested 
noise exposure, but that there were other conditions that 
could also result in such hearing loss, such as retrocochlear 
pathology.

Thus, the record indicates that the Veteran meets VA auditory 
threshold standards for impaired hearing under 38 C.F.R. § 
3.385.  However, it does not indicate that there is competent 
medical evidence of a nexus between either his current 
hearing loss or tinnitus and his in-service noise exposure.  
The record is silent for decades following his service as to 
any complaints of, or treatment for, either hearing loss or 
tinnitus.  Furthermore, the Veteran reported in his Private 
medical records that he first complained of bilateral hearing 
loss and tinnitus several decades following his discharge 
from service.  Indeed, the December 2006 VA examiner 
specifically found the Veteran's hearing loss to be less 
likely than not due to service.  The examiner took into 
account the Veteran's reported in-service noise exposure, 
based on a more complete review of the Veteran's in-service 
exposure history.  The December 2006 VA examiner also 
elicited a more complete in-service noise history from the 
Veteran than the June 2005 VA audiologist, as indicated by 
his greater discussion of the type of in-service noise 
exposure claimed by the Veteran.  The December 2006 VA 
examiner further noted that the Veteran's retrocochlear 
pathology could have also resulted in hearing loss.  The 
Board finds the December 2006 VA examination to have provided 
a more complete explanation and analysis, based on more 
complete information, regarding the etiology of the Veteran's 
bilateral hearing loss.  

The findings of the December 2006 VA examination, in 
conjunction with the lack of any complaints of, or treatment 
for, hearing loss or tinnitus for decades after service, 
indicates that the Veteran's hearing loss and tinnitus 
developed more recently than the several decades that have 
passed since his service.  Indeed, the Board notes that the 
Veteran denied tinnitus in his most recent medical 
examinations; his last report of tinnitus occurred in 
conjunction with his private medical records over a decade 
previously.  

Although the June 2005 examiner noted that the Veteran's 
military exposure could be a factor in his hearing loss, the 
award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the Veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). The June 2005 VA consultation 
report only raises the question of the possibility of his in-
service noise exposure being a factor in his hearing loss.  
The Board does not find that statement to be probative and 
thus it is not sufficient to support the claim. Thus, there 
is no competent medical opinion of record holding that the 
Veteran's hearing loss is related to his service.  

The Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is able to report that his hearing loss and 
tinnitus occurred in service; however, such reports would be 
contrary to the evidence of record.  

In May 1990, he reported to Dr. S.T.N. that his hearing loss 
was intermittent and did not become more pronounced until the 
last few months, which the Veteran believed to be related to 
plane flights and swimming.  Furthermore, he has repeatedly 
denied even having tinnitus to his medical examiners on 
multiple occasions.  Finally, the record is silent for 
decades as to any hearing loss or tinnitus complaints and the 
December 2006 VA examiner specifically found neither disorder 
to be related to service.  Taken together, this evidence is 
in opposition to the Veteran's current claims of having 
hearing loss and tinnitus since service. 

The only other evidence provided as to the Veteran's claims 
is his belief that his hearing loss and tinnitus developed 
due to his in-service noise exposure.  Although the Veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the Veteran's 
disorders can be so attributed is a medical question, 
requiring a medical expert.  The Veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The Veteran's claims for service 
connection for hearing loss and tinnitus are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


